DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 7-11 and 18-27 in the reply filed on May 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 7-8, 18-19 and 23-24 are objected to because of the following informalities:    
In claim 7, in line 6, the words --- of the --- should be inserted before the limitation “per frame diameter values”.
In claim 7, in line 7, the word --- the --- should be inserted before the limitation “guide catheter image data”.
In claim 8, in line 2, the word --- the --- should be inserted before the limitation “guide catheter image data”.
In claim 18, in line 9, the words --- of the --- should be inserted before the limitation “per frame diameter values”.
In claim 18, in line 10, the word --- the --- should be inserted before the limitation “guide catheter image data”.
In claim 19, in line 2, the word --- the --- should be inserted before the limitation “guide catheter image data”.
In claim 23, in line 7, the words --- of the --- should be inserted before the limitation “per frame diameter values”.
In claim 23, in line 8, the word --- the --- should be inserted before the limitation “guide catheter image data”.
In claim 24, in line 3, the word --- the --- should be inserted before the limitation “guide catheter image data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, in line 5, the claim recites “on a per frame basis…”, which renders the scope of the claim indefinite as it is unclear as to whether the “frame” is that of one or both of the first set of intravascular data and the second set of intravascular data as set forth in lines 3-4 of the claim, or that of another unclaimed image data set.  For examination purposes, Examiner assumes that the referred to “frame” is that of both sets of intravascular data.  Claims 18 and 23 are similarly rejected. 
With regards to claim 11, in line 2, the claim refers to “a probe” which renders the scope of the claim indefinite as it is unclear as to whether the “probe” is referring to the same “intravascular imaging probe” set forth in line 4 of claim 7 from which claim 11 is dependent upon or referring to a different “probe”.  For examination purposes, Examiner assumes the former.  Claims 22 and 27 are similarly rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 11, 18-19, 22, 23-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onimura (US Pub No. 2011/0237958).
	With regards to claims 7, 18 and 23, Onimura discloses a system, a non-transitory computer readable storage medium storing instructions, and a method of a detecting a guide catheter (620; Figure 6) disposed in a lumen of a blood vessel the method comprising:
consecutively collecting a first set of intravascular data and a second set of intravascular data using an intravascular imaging probe, the second set comprises guide catheter image data (paragraph [0008], referring to carrying out a scan (i.e. first set of intravascular data) by protruding a probe which includes an imaging core (601, 602, 231) from a guiding catheter and a pull-back scan performed when the transmitting and receiving unit enters the inside of the catheter (i.e. second set of intravascular data comprising guide catheter image data as the data is acquired when the transmitting and receiving unit is inside the catheter; paragraph [0068], [0077]-[0078], referring to the guiding catheter detection unit (905) judging whether or not the transmitting and receiving unit (401) enters in the lumen of the guiding catheter (620) by detecting the image of the guiding catheter from the two-dimensional image for the monitor which is generated in step S104, and thus images (i.e. first set) which do not comprise the guiding catheter and images (i.e. second set) which do comprise the guiding catheter are obtained; Figures 6 and 11);
on a per frame basis performing a circle fit to determine a per frame diameter value (paragraph [0070], referring to “As is clear from the image of Fig. 10B, the shape of the guiding catheter is regular and a diameter thereof is small compared with that of the blood vessel, so that it is possible to distinguish an image 1001 of the guiding catheter easily from the blood vessel by tracing the high intensity portion…The lumen is plotted toward the circumferential direction and a case in which a circle can be drawn seamlessly is assumed to be the guiding catheter”; paragraphs [0072], [0079], referring to tracing portions of the image having the intensity of a threshold value or more and extracting a ring (i.e. circle fit) having a predetermined diameter, which is a diameter corresponding to the inner diameter of the guiding catheter; paragraph [0074], referring to performing the judgement over a plurality of frames; Figures 10A,B, 11-12);
identifying a deviation in one or more per frame diameter values as corresponding to a frame that includes guide catheter image data (paragraph [0070], referring to the shape of the guiding catheter having a diameter that is small compared with that of the blood vessel so that it is possible to distinguish an image 1001 of the guiding catheter easily from the blood vessel by tracing the high intensity portion, wherein the smaller diameter of the guiding catheter would provide a deviation in one or more per frame diameter values; paragraph [0079], referring to judging whether or not the transmitting and receiving unit (401) exists in the lumen of the guiding catheter by determining whether a ring having a predetermined diameter corresponding to the inner diameter of the guiding catheter can be extracted or not, wherein being able to extract said ring would represent a deviation in one or more per frame diameter values; Figures 10A,B, 11-12); and
excluding frames that include the guide catheter image data from an intravascular data processing module (paragraph [0008]; paragraphs [0078]-[0079], referring to stopping the generation and storage of line data when the guiding catheter is detected, which would thus exclude frames that include the guiding catheter from further processing; Figure 11).
Further, with regards to claims 18 and 23, Onimura discloses that their system comprises an intravascular imaging probe (101, 201) (paragraph [0030], [0058]; Figures 1, 6-7) and one or more processors (214) coupled to the intravascular imaging probe (201), wherein the processors would inherently comprise a non-transitory computer-readable medium storing instructions to be executed by the processors (paragraph [0038], Figures 1-2).
With regards to claims 8, 19 and 24, Onimura discloses that their method further comprises detecting a peak or relative extrema to validate an indication of guide catheter image data being present (paragraphs [0070], [0079], referring to tracing the high intensity portion (i.e. relative extrema) to distinguish an image 1001 of the guiding catheter easily from the blood vessel, wherein the place where the differential component thereof is large (i.e. relative extrema) is assumed to be the lumen).
With regards to claims 11, 22 and 27, Onimura discloses that each frame is data that corresponds to a cross-section perpendicular to a direction of motion of a pullback of a probe through the blood vessel (Abstract; paragraph [0003], referring to obtaining cross-sectional images based on optical coherence, which would be perpendicular to the pullback direction of motion; paragraph [0008], referring to the pull-back scan; Figures 6-7, 8B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimura as applied to claims 7, 18 and 23 above, and further in view of Xu (US Pub No. 2014/0018669).
With regards to claims 9, 20 and 25, as discussed above, Onimura meets the limitations of claims 7, 18 and 23.  However, they do not specifically disclose that the intravascular data processing module is a stent detection module.
Xu discloses methods for automatic stent or stent strut detection and measurement using optical coherence tomography data, such as image data (paragraph [0002]).  Semi-automatic and automatic methods for stent strut detection and lumen boundary detection in OCT images facilitates stent visualization and measurement which allows cardiologists to make clinical decisions (paragraphs [0007]-[0008], [0011]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the intravascular data processing module of Onimura be a stent detection module, as taught by Xu, in order to provide an automatic method for stent visualization and measurement which allows cardiologists to make clinical decisions (paragraphs [0007]-[0008], [0011]).

Claim(s) 10, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimura as applied to claims 7, 18 and 23 above, and further in view of Elbasiony (US Patent No. 8,831,321).
With regards to claims 10, 21 and 26 as discussed above, Onimura meets the limitations of claims 7, 18 and 23.  However, they do not specifically disclose that the intravascular data processing module is a side branch detection module.
Elbasiony discloses methods and systems for more accurately identifying and quantifying a lumen by identifying candidate or potential side branches from an OCT image dataset thereof, wherein image processing techniques can be used to track such patterns and identifying candidate side branches (column 1, line 57-column 2, line 15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the intravascular data processing module of Onimura be a side branch detection module, as taught by Elbasiony, in order to more accurately identify and quantify a lumen (column 1, lines 57-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (“Fully automated side branch detection in intravascular optical coherence tomography pullback runs”, 2014) disclose utilizing intravascular optical coherence tomography (IVOCT) for side branch analysis, wherein circle fitting is used to detect a protective sheath and circle fitting overcomes local distortions (Section 5. Discussion, 4th paragraph).
Umbach et al. (“A Few Methods for Fitting Circles to Data”, December 2003) disclose methods for fitting circles to data (pg. 1881, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793